The defendant's petition for certification to appeal from the Appellate Court, 181 Conn.App. 535, 187 A.3d 454 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly determine that the petitioner was not entitled to review, under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), of his unpreserved claim that the trial court improperly admitted cell tower coverage maps?"2. Did the Appellate Court properly determine that the petitioner was not entitled to plain error review of his unpreserved claim that the trial court improperly admitted cell tower coverage maps?"